Citation Nr: 1603136	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-25 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as a result of herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.  He served within the Republic of Vietnam from January 1971 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2009, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.  In January 2012 the Board notified the Veteran that the VLJ who presided over his hearing was no longer employed at the Board, and that he was entitled to a new hearing before a different VLJ.  However, the Veteran stated that he did not want a new hearing and wished to have the Board decide the case on the record.

The Board remanded the claim to the Agency of Original Jurisdiction (AOJ) in April 2009, February 2010 and May 2014.  During the last Board remand, the AOJ obtained private treatment records identified by the Veteran.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate a portion of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has alleged that his claimed heart disorder and hypertension are the result of Agent Orange exposure while serving in Vietnam.  Accordingly, the Board has recharacterized the issues to more broadly encompass entitlement to service connection for a heart disorder and hypertension, to include as a result of herbicide exposure, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

This appeal was processed electronically using the Virtual VA and VBMS paperless claims processing systems.  

The issue of entitlement to service connection for hypertension, to include as a result of herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDING OF FACT

 A heart disorder was neither incurred in, nor aggravated by active military service, and did not manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim. Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A letter dated in April 2007 informed the Veteran of the evidence necessary to support his service connection claims and advised him of the information he needed to provide to support his claim that his heart disorder is the result of herbicide exposure.  The letter also satisfied Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim. 

VA's duty to assist has also been satisfied. The claims file contains the Veteran's service treatment records, post-service VA  and private treatment records and a VA/QTC examination report dated in July 2007.  The claims file also contains the Veteran's personal statements and testimony in support of his claim.  Although the Veteran reported that he had received heart treatment at the Oklahoma City VA Medical Center (VAMC) around 2002, the treatment reports fail to support that assertion.  In addition, although the AOJ attempted to obtain private treatment records and VA treatment records from providers and facilities identified by the Veteran, the Tulsa, Loma Linda and Long Beach VAMCs responded that they did not have any treatment records for the Veteran.  There were also no records found at St. Francis Heart Hospital or Supna Healthcare.

The July 2007 examination report shows that the examiner reviewed the Veteran's service and post-service treatment records, obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination and reviewed diagnostic code tests, which showed no evidence of a heart disorder.  While this examination was more than eight years ago, subsequent treatment reports also fail to demonstrate that the Veteran was ever been treated for, or diagnosed with a chronic heart disorder during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As will be discussed in greater detail below, there are also no treatment reports of record to support the Veteran's assertion that he was treated for a heart disorder in the years prior to his claim. Accordingly, the Board concludes that the examination report is adequate upon which to base a decision in this case.  

Moreover, as noted above, in June 2009, the Veteran was afforded a Board video conference hearing before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim.  Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant v. Shinseki at 498.

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including  certain heart disorders, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran contends that he has a heart disorder resulting from herbicide exposure during service in Vietnam.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

These diseases include ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  Ischemic heart disease  associated with herbicide exposure in service, for VA presumptive service connection purposes, does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Veteran's service treatment records contain no complaints of, treatment for, or a diagnosis of a chronic heart disorder or disease.  His January 1972 service separation examination was negative for any heart conditions and he denied ever having been diagnosed with a heart condition. 

The claims file contains no evidence that the Veteran developed a heart disorder to a compensable degree within one year of service.  Accordingly, service connection for a heart disorder on a presumptive basis is not for application.

The first evidence referring to a possible heart disorder is a June 2002 VAMC cardiology report, which showed that the Veteran was seen for complaints of chest tightness a 3-4 times in the previous week.  The heart was not enlarged, there was regular rate and rhythm and there was no murmur.  In July 2002, he underwent an exercise treadmill test to rule out possible coronary artery disease (CAD).  The study was negative for arrhythmias or chest pain.  A resting electrocardiogram (ECG) revealed normal findings.  While he was shown to have a negative suboptimal treadmill test, the cardiologist did not diagnose a heart disorder.  In August 2002, a second treadmill test was unremarkable.

An April 2007 VAMC treatment report shows that the Veteran had a high risk for comorbidities, including CAD and stroke (CVA).  At that time, however, an outpatient examination revealed that his heart had a regular rate and rhythm.  Subsequent 2007 VA treatment records show that he had a history of multiple cardiac risk factors, including morbid obesity and hyperlipidemia, and he was taking prescription drugs in an attempt to lower his these risks.  However, there was no diagnosis of a chronic heart disorder or disease.

In July 2007, the Veteran was afforded a VA/QTC examination.  The clinician reviewed his service and post-service treatment records, interviewed him about his history and claimed symptoms and reviewed diagnostic test results.  She noted that the cardiac examination revealed no evidence of congestive heart failure, cardiomegaly or cor pulmonale.  The Veteran had regular rate and rhythm, no murmurs or gallops, and no heaves or thrills.  The examiner concluded that the Veteran did not have a heart disorder, as there was no pathology to render such a diagnosis.  

VAMC treatment records from 2008 show a diagnosis of dyslipidemia with a strong family history of CAD.  While the Veteran continued to take several prescription medications, including various statins, he was not found to have a chronic heart disorder.

In April 2009, a VAMC treatment note revealed that the Veteran had an abnormal electrocardiogram, which showed marked sinus bradycardia (slowed heartbeat) and inferior infarct.  In May 2009, it was noted that he had periods of episodic angina (chest pain) without a diagnosis.  In September 2009, he was seen by his cardiologist, who reviewed his electrocardiogram and opined that his cardiac symptoms were unlikely secondary to cardiac ischemia, as his recent myocardial perfusion imaging (mpi) test was negative.   

In June 2010, his cardiologist opined that his infrequent chest pain was unlikely to be cardiac-related.  Subsequent treatment records, dated through October 2014, continued to show normal heart examination findings with no diagnosis of a heart disorder.  Again, the only mention of heart problems was with regard to his family history. 

Service connection for a heart disorder, either as a result of herbicide exposure, or on a direct or presumptive basis, is not appropriate. The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, although the Veteran was found to have episodic angina, or chest pain, the Court has held that mere pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board has also considered the Veteran's assertions concerning his claimed disorder.  Although the Court has held that laypersons, like the Veteran, are competent to report what they experience with their own senses (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), they are not competent to offer an opinion on a matter requiring medical expertise, such as the existence or etiology of a heart disorder.  Therefore, as the Veteran has not been shown to be competent to offer an opinion on a matter requiring medical expertise, his assertions are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  This is not a case in which the lay opinion of the Veteran may serve to establish any association between a claimed heart disorder and military service.  Furthermore, as noted above, neither the VA examiner, nor any of his treating physicians, diagnosed him with a heart disorder at any time during the pendency of this claim.  

As such, service connection for a heart disorder is not warranted. The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).    


ORDER

Service connection for a heart disorder is denied.


REMAND

Review of the July 2007 VA/QTC examination report shows that, although the Veteran was diagnosed with hypertension (and is shown by subsequent treatment records to be on continuous medication for the condition), the examiner failed to provide an opinion as to whether his hypertension is the result of any aspect of active duty service, to include herbicide exposure.  

THE AOJ IS ADVISED THAT numerous non-precedential court opinions have cited the existence and findings of the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012," which suggests a relationship between herbicide exposure and the development of hypertension. Accordingly, a new VA examination is warranted to obtain an opinion on the etiology of his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records since October 2014 pertaining to treatment for hypertension and associate with the Virtual VA or VBMS e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  After all treatment records have been associated with the e-folder, schedule the Veteran for an examination with an appropriate examiner for an opinion as to whether any current hypertension is the result of active duty service, to include as a result of herbicide exposure.  The examiner must note that the complete e-folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail. The examiner should elicit a complete history of the Veteran's symptomatology associated with the claimed condition and must note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  

THE EXAMINER MUST NOTE THAT THE VETERAN'S ACTIVE DUTY SERVICE WITHIN THE REPUBLIC OF VIETNAM DURING THE VIETNAM ERA HAS BEEN CONFIRMED.

The examiner is asked to respond to the following: 

(a)  The examiner must review the VA report, "Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012," 79 Fed. Reg. 20,308, 20,309 - 20,311 (August 10, 2012) ("Update 2012"), discussing the relationship between hypertension and herbicide exposure.

(b)  Taking into account the Update 2012 report, is any current diagnosis of hypertension related to, or otherwise a result of active duty service, TO INCLUDE HERBICIDE EXPOSURE.  

THE EXAMINER MUST PROVIDE A COMPLETE EXPLANATION FOR ALL CONCLUSIONS REACHED, AND SHOULD DISCUSS THOSE FINDINGS IN RELATION TO THE PERTINENT EVIDENCE OF RECORD.

If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that considers all of the pertinent evidence of record (including the Veteran's self-reported history).

3.  Ensure that the opinion is both responsive to the inquiry and fully explained.  The issue on appeal should then be readjudicated.  If the issue sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


